Per Curiam.

Appeal from a d ecision of the Unemployment Insurance Appeal Board which (1) disqualified claimant from benefits on the ground that he voluntarily left his employment without good cause, (2) charged him with an overpayment of benefits held to be recoverable and (3) imposed a penalty upon finding that he willfully made a false statement to obtain benefits. At the end of his work day, claimant, a waiter, was asked by his supervisor to “start another party ” until another waiter should come out of the kitchen, so that the “ party [would] know that they have a waiter”. There is no disagreement as to this and no dispute as to the supervisor’s testimony that claimant then “got a little excited * 6‘ told me he don’t want to come in any more, he was quitting.” Coneededly» too, claimant was untruthful, and willfully so, in certifying “ layoff, no work ” as the cause of his unemployment. Decision affirmed, without costs. Gibson,., P. J-, Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum decision per curiam.